Citation Nr: 1454709	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO. 12-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to May 17, 2014, and in excess of 30 percent beginning May 17, 2014.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran's claim was previously remanded by the Board in April 2014, in pertinent part to obtain a new VA examination.  As part of the remand instructions, the Board expressly stated that the examiner should provide a GAF score as part of examination report.  Subsequently, the Veteran underwent a VA examination in June 2014, the report of which has been associated with the claims file.  However, the examiner did not provide a GAF score.  Therefore, the Board finds that the examination does not substantially comply with the Board's April 2014 remand instruction specifically requiring a GAF score be assessed.  As such, remand is necessary to obtain an adequate examination.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claim to the June 2014 examiner and request that he provide a GAF score.  If a GAF score cannot be assessed without a new examination, one should be scheduled for the Veteran.  If the June 2014 examiner is unavailable, a new examination should be scheduled for the Veteran to assess the nature and severity of his PTSD.

2. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).
3. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



